                                                                                    FILED
                                                                             U.S. DISTRICT CQURi
                                                                                 AUGUSTA D;V.
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA                      201BOEC2O PH
                                     DUBLIN DIVISION

                                                                            CLERK,
  UNITED STATES OF AMERICA                                                      sfcrtiGi.OF GA.

                V.                                                Case No. 3:18cr00011



      VERTIS RYALS



                                            ORDER


           This matter comes before the Court on the Government's motion for Defendant's

bond money to be turned over and applied towards Defendant's outstanding restitution

balance.


           The Court, having read and considered the Government's motion and the balance

of the record, hereby GRANTS the Government's motion (doc. no. 29).

           The Clerk of the United States District Court for the Southern District of Georgia

is directed to apply the $1,000.00, plus all accrued interest, currently on deposit in the

Court Registry as security for Defendant's appearance bond, as payment towards the

Defendant's balance of criminal monetary penalties. Said payment shall be applied in the

order prescribed in the Judgment imposed on December 17, 2018.

           IT IS SO ORDERED,this ^         day of December, 2018.




                                            UNITED STATES DISTRICT JUDGE
